Name: Commission Regulation (EC) No 1023/2009 of 29 October 2009 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: demography and population;  communications;  economic analysis;  information technology and data processing;  business classification;  information and information processing
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/5 COMMISSION REGULATION (EC) No 1023/2009 of 29 October 2009 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of Community statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004, implementing measures are necessary to determine the data to be supplied for preparation of the statistics referred to in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee established by Regulation (EC) No 223/2009 of the European Parliament and of the Council (2) on European statistics, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of Community statistics on the information society as referred to in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 143, 30.4.2004, p. 49. (2) OJ L 87, 31.3.2009, p. 164. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2010, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  ICT systems and their usage in enterprises,  use of the Internet and other electronic networks by enterprises,  e-commerce and e-business processes,  ICT security,  ICT investment and expenditure. (b) The following enterprise characteristics are to be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  computer usage. Characteristics to be collected for enterprises that use computers:  (optional) percentage of persons employed using computers at least once a week,  use of an internal computer network (e.g. LAN),  use of an internal home page (intranet),  use of extranet,  use of free or open-source operating systems, such as Linux (i.e. with its source code available, no copyright cost, and the possibility to modify and/or (re)distribute it). Characteristics to be collected for enterprises that use an internal computer network (e.g. LAN):  use of wireless access within the internal computer network (e.g. LAN). Use of the Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  access to the Internet. Characteristics to be collected for enterprises that have access to the Internet:  percentage of persons employed using computers connected to the World Wide Web at least once a week,  Internet connection: traditional modem or ISDN,  Internet connection: DSL,  Internet connection: other fixed Internet connection,  Internet connection: mobile broadband connection,  (optional) Internet connection: mobile broadband connection via 3G handset,  (optional) Internet connection: mobile broadband connection via portable computer using 3G modem,  Internet connection: other mobile connection,  (optional) Internet usage for banking and financial services,  (optional) Internet usage for training and education,  Internet usage for interaction with public authorities, in the previous calendar year,  use of website,  use of digital signature in any message sent, i.e. using encryption methods that assure the authenticity and integrity of the message (uniquely linked to and capable of identifying the signatory and where any subsequent change to the message is detectable). Characteristics to be collected for enterprises that interacted with public authorities via the Internet, in the previous calendar year:  Internet usage for obtaining information from public authorities websites, in the previous calendar year,  Internet usage for obtaining forms from public authorities websites, in the previous calendar year,  Internet usage for returning filled-in forms to public authorities, in the previous calendar year,  Internet usage for handling an administrative procedure completely electronically without the need for additional paperwork, in the previous calendar year,  Internet usage for submitting a proposal in an electronic tender system (public e-procurement), in the previous calendar year. Characteristics to be collected for enterprises that have a website:  (optional) provision of the following facility: privacy policy statement, privacy seal or certification of website safety,  (optional) provision of the following facility: product catalogues or price lists,  (optional) provision of the following facility: possibility for visitors to customise or design products,  (optional) provision of the following facility: online ordering or reservation or booking facility,  (optional) provision of the following facility: online order tracking facility,  (optional) provision of the following facility: personalised content for regular/repeated visitors,  (optional) provision of the following facility: advertisement of open job positions or online job application. E-commerce and e-business processes Characteristics to be collected for enterprises that use computers:  use of automated data exchange (ADE), defined as the sending and/or receiving of messages via any computer networks in an agreed or standard format which allows their automatic processing without the individual message being manually typed,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the accounting function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the production or services management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the distribution management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the accounting function,  use of ERP (enterprise resource planning) software package to share internally information between different functional areas (e.g. accounting, planning, production, marketing),  use of any software application for managing information about clients (customer relationship management  CRM) to capture, store and make available to other business functions information about clients,  use of any software application for managing information about clients (CRM) to analyse the information about clients for marketing purposes (setting prices, making sales promotions, choosing distribution channels, etc.). Characteristics to be collected for enterprises that use automated data exchange:  use of ADE for: sending orders to suppliers,  use of ADE for: receiving e-invoices,  use of ADE for: receiving orders from customers,  use of ADE for: sending e-invoices,  use of ADE for: sending or receiving product information,  use of ADE for: sending or receiving transport documents,  (optional) use of ADE for: sending payment instructions to financial institutions,  (optional) use of ADE for: sending or receiving data to/from public authorities. Characteristics to be collected for enterprises that use computers and are not classified in Section K of NACE Rev. 2:  electronic sharing of supply-chain management information with customers or suppliers,  sending of orders via computer networks, in the previous calendar year,  receiving of orders via computer networks, in the previous calendar year. Characteristics to be collected for enterprises that share supply-chain management information with customers or suppliers and are not classified in Section K of NACE Rev. 2:  exchange of information with suppliers on inventory, production, demand forecasts or progress of deliveries,  exchange of information with customers on inventory, production, demand forecasts or progress of deliveries,  (optional) exchange of information with suppliers or customers via websites,  (optional) exchange of information with suppliers or customers via electronic transmission allowing automatic processing (e.g. EDI-type systems, XML, Edifact, etc.). Characteristics to be collected for enterprises that have received orders via computer networks and are not classified in Section K of NACE Rev. 2:  percentage of total turnover resulting from orders received via computer networks, in the previous calendar year,  percentage of e-commerce sales resulting from orders received via websites, in the previous calendar year,  percentage of e-commerce sales resulting from orders received via electronic transmission allowing automatic processing (e.g. EDI-type systems, XML, Edifact, etc.), in the previous calendar year,  use of secure protocols (SSL/TLS) in receiving orders via the Internet, Characteristics to be collected for enterprises that have sent orders via computer networks and are not classified in Section K of NACE Rev. 2:  percentage of total purchase value resulting from orders placed via computer networks, in percentage classes, in the previous calendar year ([0;<1], [1;<5], [5;<10], [10;<25], [25;<50], [50;<75], [75;100]), ICT security Characteristics to be collected for enterprises that use computers:  percentage of enterprises with a formally defined ICT security policy with a plan for regular review,  percentage of enterprises making staff aware of their obligations regarding ICT security via compulsory training or presentations,  percentage of enterprises making staff aware of their obligations regarding ICT security through a contract, including contract of employment,  percentage of enterprises making staff aware of their obligations regarding ICT security through offers of voluntary training or generally available information (e.g. via the Intranet, newsletters or paper documents),  percentage of enterprises affected by ICT-related security incidents resulting in unavailability of ICT services, destruction or corruption of data due to hardware or software failures,  percentage of enterprises affected by ICT-related security incidents resulting in unavailability of ICT services due to attacks from outside, e.g. denial-of-service attacks,  percentage of enterprises affected by ICT-related security incidents resulting in destruction or corruption of data due to infection by malicious software or unauthorised access,  percentage of enterprises affected by ICT-related security incidents resulting in disclosure of confidential data due to intrusion, pharming or phishing attacks,  (optional) percentage of enterprises affected by ICT-related security incidents resulting in disclosure by employees of confidential data in electronic form, whether intentionally or unintentionally,  percentage of enterprises using internal ICT security facilities or procedures: strong-password user authentication,  percentage of enterprises using internal ICT security facilities or procedures: user identification and authentication via hardware tokens, e.g. smart cards,  (optional) percentage of enterprises using internal ICT security facilities or procedures: user identification and authentication via biometric methods,  percentage of enterprises using internal ICT security facilities or procedures: offsite data backup,  percentage of enterprises using internal ICT security facilities or procedures: logging activities for analysis of security incidents. Characteristics to be collected for enterprises that use computers and have a formally defined ICT security policy:  addressed risk in ICT security policy: destruction or corruption of data due to attack or unexpected incident,  addressed risk in ICT security policy: disclosure of confidential data due to intrusion, pharming or phishing attacks or by accident,  addressed risk in ICT security policy: unavailability of ICT services due to attack from outside (e.g. denial-of-service attack). ICT investment and expenditure Characteristics to be collected for all enterprises:  (optional) purchases of IT goods (computers and peripheral equipment) and communication goods (equipment),  (optional) share of purchased IT goods (computers and peripheral equipment) and communication goods (equipment) included in the balance sheet (investment),  (optional) purchases of other ICT goods (consumer electronic equipment, miscellaneous ICT components and goods, manufacturing services for ICT equipment),  (optional) share of purchased other ICT goods (consumer electronic equipment, miscellaneous ICT components and goods, manufacturing services for ICT equipment) included in the balance sheet (investment),  (optional) purchases of software, pre-packaged and customised (business and productivity software and licensing services),  (optional) share of purchased software, pre-packaged and customised (business and productivity software and licensing services) included in the balance sheet (investment),  (optional) total cost for creation of own-account software,  (optional) share of total cost for creation of own-account software included in the balance sheet (investment),  (optional) purchases of information technology consultancy and services, telecommunication services and other ICT services,  (optional) share of purchased information technology consultancy and services, telecommunication services and other ICT services included in the balance sheet (investment),  (optional) purchases of operating and financial leasing or rental services for ICT equipment,  (optional) share of purchased financial leasing services in all leasing and rental services for ICT equipment included in the balance sheet (investment). (c) The following enterprise background characteristics are to be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  (optional) time needed to complete the questionnaire (in minutes). Characteristics to be collected or obtained from alternative sources for all enterprises for the subject ICT investment and expenditure:  (optional) total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  (optional) total turnover (in value terms, excluding VAT), in the previous calendar year,  (optional) total investment (in value terms, excluding VAT), in the previous calendar year. Characteristics to be collected for enterprises not classified in Section K of NACE Rev. 2:  total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics specified in heading 1(b) and 1(c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, for the following enterprise sizes and with the following geographic scope. (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Classes 64.19, 64.92, 66.12 and 66.19 Groups 65.1 and 65.2 Financial and insurance activities Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed are to be covered optionally. (c) Geographic scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is the year 2009 for the characteristics referring to the previous calendar year. The reference period is January 2010 for the other characteristics. 4. BREAKDOWNS For the subjects and their characteristics listed in heading 1(b) of this Annex, the following background characteristics are to be provided. (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 49-53 55 58-63 64.19 + 64.92 + 65.1 + 65.2 + 66.12 + 66.19 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62.01, 62.02, 62.09, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 47 55-56 58-60 61 62-63 64.19 + 64.92 65.1 + 65.2 66.12 + 66.19 77-78 + 80-82 79 95.1 (b) Size class breakdown: data are to be broken down by the following size classes by number of persons employed. Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, the following breakdown is to be applied to enterprises with less than 10 persons employed. (The characteristics are to be provided for size classes Less than 5 persons employed and 5 to 9 persons employed optionally.) Size class Less than 10 persons employed Less than 5 persons employed (optional) 5 to 9 persons employed (optional) 5. PERIODICITY The data are to be provided once for the year 2010. 6. DEADLINES (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, must be forwarded to Eurostat before 5 October 2010 or, for aggregate data on the subject ICT investment and expenditure, before 30 June 2011. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer-readable transmission format must follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2010. The metadata must follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 must be forwarded to Eurostat by 5 November 2010 or, for the subject ICT investment and expenditure, before 31 July 2011. The quality report must follow the report template provided by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2010, selected from the list in Annex II to Regulation (EC) No 808/2004, are the following:  access to and use of ICT systems by individuals and/or in households,  use of the Internet for different purposes by individuals and/or in households,  ICT security,  ICT competence,  barriers to the use of ICT and the Internet. (b) The following characteristics are to be collected: Access to and use of ICT systems by individuals and/or in households Characteristics to be collected for all households:  access at home to a computer,  access at home to the Internet, regardless of whether it is used. Characteristics to be collected for households with access to the Internet at home:  devices used to access the Internet at home: desktop computer,  devices used to access the Internet at home: portable computer (laptop),  devices used to access the Internet at home: other mobile devices,  (optional) devices used to access the Internet at home: Internet-enabled mobile phone,  (optional) devices used to access the Internet at home: handheld computer,  devices used to access the Internet at home: TV set with specific Internet device,  devices used to access the Internet at home: games console,  devices used to access the Internet at home: unknown,  type of connection used to access the Internet at home: modem (dial-up access over normal telephone line) or ISDN,  type of connection used to access the Internet at home: DSL (e.g. ADSL, SHDSL),  type of other broadband connection used to access the Internet at home: fixed wired (e.g. cable, optical fibre, Ethernet, PLC),  type of other broadband connection used to access the Internet at home: fixed wireless (e.g. satellite, WiFi, WiMax),  type of other broadband connection used to access the Internet at home: mobile wireless (e.g. UMTS)  (optional) type of other broadband connection used to access the Internet at home: mobile wireless via 3G handset (e.g. UMTS, mobile WiMax),  (optional) type of other broadband connection used to access the Internet at home: mobile wireless via 3G modem (USB key, laptop card),  type of connection used to access the Internet at home: mobile phone over narrowband (GPRS, etc.). Characteristics to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last three months; between three months and a year ago; more than one year ago; never used a computer). Characteristics to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  (optional) location of computer use in the last three months: at home,  (optional) location of computer use in the last three months: at place of work (other than home),  (optional) location of computer use in the last three months: at place of education,  (optional) location of computer use in the last three months: at another persons home,  (optional) location of computer use in the last three months: at other places (e.g. public library, hotel, airport, Internet cafÃ ©). Use of the Internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent Internet use (within the last three months; between three months and a year ago; more than one year ago; never used the Internet). Characteristics to be collected for individuals having already used the Internet:  most recent Internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered). Characteristics to be collected for individuals having used the Internet in the last three months:  average frequency of Internet use in the last three months (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of Internet use in the last three months: at home,  location of Internet use in the last three months: at place of work (other than home),  location of Internet use in the last three months: at place of education,  location of Internet use in the last three months: at another persons home,  location of Internet use in the last three months: at other places,  (optional) location of Internet use in the last three months: public library,  (optional) location of Internet use in the last three months: post office,  (optional) location of Internet use in the last three months: public office, town hall or government agency,  (optional) location of Internet use in the last three months: community or voluntary organisation,  (optional) location of Internet use in the last three months: Internet cafÃ ©,  (optional) location of Internet use in the last three months: hotspot (at hotels, airports, public places, etc.),  use of mobile devices to access the Internet via wireless connection: mobile phone (or smart phone),  use of mobile devices to access the Internet via wireless connection: mobile phone (or smart phone) via GPRS,  use of mobile devices to access the Internet via wireless connection: mobile phone (or smart phone) via UMTS, HSDPA (3G, 3G+),  use of mobile devices to access the Internet via wireless connection: handheld computer (palmtop, PDA),  use of mobile devices to access the Internet via wireless connection: portable computer (laptop) away from home or work,  use of mobile devices to access the Internet via wireless connection: other,  Internet usage in the last three months for private purposes for sending and/or receiving e-mail,  Internet usage in the last three months for private purposes for telephoning over the Internet, video calls (via webcam) over the Internet,  Internet usage in the last three months for private purposes for posting messages to chat sites, social networking sites, blogs, newsgroups or online discussion forum, use of instant messaging,  Internet usage in the last three months for private purposes for finding information about goods and services,  Internet usage in the last three months for private purposes for using services related to travel and accommodation,  Internet usage in the last three months for private purposes for listening to web radio and/or watching web television,  Internet usage in the last three months for private purposes for uploading to any website self-created content (text, images, photos, videos, music, etc.) to be shared,  Internet usage in the last three months for private purposes for downloading software (other than games software),  Internet usage in the last three months for private purposes for playing or downloading games, images, films or music,  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines,  Internet usage in the last three months for private purposes for looking for a job or sending a job application,  Internet usage in the last three months for private purposes for seeking health-related information,  Internet usage in the last three months for private purposes for Internet banking,  (optional) Internet usage in the last three months for private purposes for selling goods or services, e.g. via auctions,  Internet usage in the last three months for private purposes for looking for information about education, training or course offers,  Internet usage in the last three months for private purposes for doing an online course (in any subject),  Internet usage in the last three months for private purposes for consulting the Internet with the purpose of learning,  Internet usage in the last three months for private purposes for obtaining information from public authorities websites,  Internet usage in the last three months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last three months for private purposes for sending filled-in forms to public authorities. Characteristics to be collected for individuals having used the Internet in the last three months for private purposes for reading or downloading online news, newspapers or news magazines:  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines that have been subscribed to in order to receive them regularly. Characteristics to be collected for individuals having used the Internet in the last 12 months:  Internet usage in the last 12 months for private purposes for obtaining information from public authorities websites,  Internet usage in the last 12 months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last 12 months for private purposes for sending filled-in forms to public authorities,  Internet usage in the last 12 months for placing a bet (e.g. sports betting), gambling or playing lotto. Characteristics to be collected for individuals having used the Internet for Internet commerce activities for private use in the last 12 months:  Internet usage for ordering food or groceries in the last 12 months,  Internet usage for ordering household goods in the last 12 months,  Internet usage for ordering medicine in the last 12 months,  Internet usage for ordering films or music in the last 12 months (to be reported separately: whether delivered online),  Internet usage for ordering books, magazines or newspapers (including e-books) in the last 12 months (to be reported separately with e-learning material: whether delivered online),  Internet usage for ordering e-learning material in the last 12 months (to be reported separately with books, magazines or newspapers: whether delivered online),  Internet usage for ordering clothes or sports goods in the last 12 months,  Internet usage for ordering video games software and upgrades in the last 12 months (to be reported separately with other computer software and upgrades: whether delivered online),  Internet usage for ordering other computer software and upgrades in the last 12 months (to be reported separately with video games software and upgrades: whether delivered online),  Internet usage for ordering computer hardware in the last 12 months,  Internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  Internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money for prepaid phone cards),  Internet usage for purchasing shares, insurance policies and other financial services in the last 12 months,  Internet usage for ordering holiday accommodation (hotels, etc.) in the last 12 months,  Internet usage for ordering other travel arrangements (transport tickets, car hire, etc.),  Internet usage for ordering tickets for events in the last 12 months,  Internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers is not known. ICT security Characteristics to be collected for individuals having used the Internet in the last 12 months:  level of concern regarding Internet usage for private purposes: catching a virus or other computer infection (e.g. worm or Trojan horse) resulting in loss of information or time (strongly, mildly, not at all),  level of concern regarding Internet usage for private purposes: unsolicited emails (spam) received (strongly, mildly, not at all),  level of concern regarding Internet usage for private purposes: abuse of personal information sent on the Internet and/or other privacy violations (e.g. abuse of pictures, videos, personal data uploaded on community websites) (strongly, mildly, not at all),  level of concern regarding Internet usage for private purposes: financial loss as a result of receiving fraudulent messages (phishing) or being redirected to fake websites asking for personal information (pharming) (strongly, mildly, not at all),  level of concern regarding Internet usage for private purposes: financial loss due to fraudulent payment (credit or debit) card use (strongly, mildly, not at all),  level of concern regarding Internet usage for private purposes: children accessing inappropriate websites or contacting potentially dangerous persons from a computer within the household (strongly, mildly, not at all),  problems experienced through using the Internet for private purposes in the last 12 months: catching a virus or other computer infection (e.g. worm or Trojan horse) resulting in loss of information or time,  problems experienced through using the Internet for private purposes in the last 12 months: unsolicited emails (spam) received,  problems experienced through using the Internet for private purposes in the last 12 months: abuse of personal information sent on the Internet and/or other privacy violations (e.g. abuse of pictures, videos, personal data uploaded on community websites),  problems experienced through using the Internet for private purposes in the last 12 months: financial loss as a result of receiving fraudulent messages (phishing) or being redirected to fake websites asking for personal information (pharming),  problems experienced through using the Internet for private purposes in the last 12 months: financial loss due to fraudulent payment (credit or debit) card use,  problems experienced through using the Internet for private purposes in the last 12 months: children accessing inappropriate websites or contacting potentially dangerous persons from a computer within the household,  security concerns as a barrier to ordering or buying goods or services for private use via the Internet in the last 12 months,  security concerns as a barrier to carrying out banking activities such as account management for private purposes via the Internet in the last 12 months,  security concerns as a barrier to providing personal information to online communities for social and professional networking in the last 12 months,  security concerns as a barrier to communicating with public services or administrations for private purposes via the Internet in the last 12 months,  security concerns as a barrier to downloading software, music, video files, games or other data files for private purposes via the Internet in the last 12 months,  security concerns as a barrier to using the Internet with a mobile device (e.g. laptop) via wireless connection from places other than home in the last 12 months,  use of any kind of IT security software or tool (anti-virus, anti-spam, firewall, etc.) in order to protect the private computer and data (yes, no, dont know, not applicable because the individual does not use a computer),  frequency of making safety copies or back-up files (private documents, pictures, etc.) from the computer on any external storage device, for example, a CD, DVD, external hard disk, USB storage device, or disk space on Internet servers (always or almost always; sometimes; never or hardly ever; not applicable because the individual does not keep files on a computer). Characteristics to be collected for individuals having used the Internet in the last 12 months and having used any kind of IT security software or tool in order to protect the private computer and data:  use of a virus checking program and/or an anti-spyware program,  use of a hardware or software firewall,  use of email filtering to prevent spam,  use of parental control or web filtering software,  use of other IT security software or tool,  use of a package but components are not known,  making updates of one or more security products in use (yes, every time a new update is available, automatically or manually; yes, occasionally or when remembered; no). Characteristics to be collected for individuals having used the Internet in the last 12 months and having used any kind of IT security software or tool in order to protect the private computer and data but having made no update of security products:  reason for not updating security products: individual believes it is unnecessary as the risk is too low,  reason for not updating security products: individual does not know how to update,  reason for not updating security products: individual does not think the update is effective,  reason for not updating security products: individual believes the update is too expensive,  reason for not updating security products: other. ICT competence Characteristics to be collected for individuals having ever used a computer:  (optional) most recent training course of at least three hours on any aspect of computer use (within the last three months; between three months and one year ago; between one and three years ago; more than three years ago; never taken a course). Characteristics to be collected for individuals having ever used the Internet:  Internet skills for using a search engine to find information,  Internet skills for sending e-mails with attached files,  Internet skills for posting messages to chat rooms, newsgroups or an online discussion forum,  Internet skills for using the Internet to make phone calls,  Internet skills for using peer-to-peer file sharing for exchanging movies, music, etc.,  Internet skills for creating a web page. Barriers to the use of ICT and the Internet Characteristics to be collected for households without access to the Internet at home:  reason for not having access to the Internet at home: have access to Internet elsewhere,  reason for not having access to the Internet at home: do not want Internet (because content harmful, etc.),  reason for not having access to the Internet at home: do not need Internet (because not useful, not interesting, etc.),  reason for not having access to the Internet at home: equipment costs too high,  reason for not having access to the Internet at home: access costs too high (telephone, etc.),  reason for not having access to the Internet at home: lack of skills,  reason for not having access to the Internet at home: privacy or security concerns,  reason for not having access to the Internet at home: physical disability,  reason for not having access to the Internet at home: none of the above, but other. 2. COVERAGE (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are individuals aged 16 to 74. (c) The geographic scope comprises households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for the statistics to be collected is the first quarter of 2010. 4. BREAKDOWNS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics are to be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  type of household: number of members in the household (to be collected separately: number of children under 16). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics are to be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  gender: male; female,  age (to be collected as a value or using age groups): under 16 (optional); 16 to 24; 25 to 34; 35 to 44; 45 to 54; 55 to 64; 65 to 74; over 74 (optional),  highest completed level of education according to the International Standard Classification of Education (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6),  employment situation: employee or self-employed, including family workers; unemployed; students not in the labour force; other not in the labour force,  occupation according to the International Standard Classification of Occupations (ISCO-88): manual workers; non-manual workers; ICT workers, non-ICT workers. 5. PERIODICITY  The data are to be provided once for the year 2010. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, must be forwarded to Eurostat before 5 October 2010. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer-readable transmission format must follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2010. The metadata must follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 must be forwarded to Eurostat by 5 November 2010. The quality report must follow the report template provided by Eurostat.